DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 3/31/2022 was filed after the mailing date of the Notice Of Allowance on 02/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




ALLOWABLE SUBJECT MATTER
Claims 1, 3-10, and 12-22 (renumbered as claims 1-20) are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The primary reason for allowance of claims 1, 10 and 17 (renumbered as claims 1, 11 and 17) in the instant application is that the combination of all the claimed limitations is neither anticipates nor renders obvious by the prior art of record. Because claims 3-9, 12-16, and 18-22 (renumbered as claims 2-10, 12-16 and 18-20) depend directly or indirectly on claims 1, 10 and 17 (renumbered as claims 1, 11 and 17), these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

PERTINENT RELATED PRIOR ART 
Schneider (US Pub.: 2009/0300267): discloses the storing of collected page faults that occurred in a multi-processor architecture.
Cohen (US Patent 6,553,507): disclosing a single fault handler in a network architecture including a computer and a plurality of servers.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        May 09, 2022